                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 PAVEL LIFCHITS,                                    *
                                                    *
                 Plaintiff,                         *
                                                    *
                 v.                                 *              C.A. No. 18-12637-ADB
                                                    *
 INTEGON NATIONAL INSURANCE                         *
 CO., et al.,                                       *
                                                    *
                 Defendants.                        *

                                 MEMORANDUM AND ORDER

BURROUGHS, D.J.

       For the reasons set forth below, the Court (1) grants the plaintiff’s motion for leave to

proceed in forma pauperis; (2) denies the plaintiff’s motion for time to serve summons; and (3)

directs the plaintiff to show cause why this action should not be dismissed for lack of subject

matter jurisdiction.

I.     BACKGROUND

       On December 26, 2018, pro se plaintiff Pavel Lifchits of Framingham, Massachusetts,

filed a complaint for damages arising out of an April 9, 2018 car accident with a school bus in

Queens, New York. See Complaint (“Compl.”), Dkt. No. 1. For relief, plaintiff seeks

“compensation” of $82,500.00. Id. at ¶ IV (relief). Named as defendants are the school bus

owner, Key 4U Transportation Corp. (“Key 4U”) of New York, and its insurer, Integon National

Insurance Company (“Integon”) of North Carolina Id. at ¶ I(B) (the defendants).

       As an initial matter, the Court’s records indicate that the plaintiff filed a virtually

identical complaint on June 27, 2018. See Lifchits v. Integon Nat’l Ins. Co., et al., 18-11348-

RGS. By Electronic Order dated November 30, 2018, the defendants’ motions to dismiss were
allowed because the threshold of $75,000 for diversity jurisdiction was not plausibly alleged. Id.

Lifchits has now refiled the same claim with a change in the relief requested. In addition to

seeking $4,500 for the amount of property damage sustained to his vehicle, he now seeks an

additional $78,000, purportedly for litigation expenses. See Compl. at ¶ IV (relief).

       On February 4, 2019, Lifchits filed a motion seeking additional time to serve the

summons on the defendants. See Dkt. No. 5.

II.    IN FORMA PAUPERIS

       Upon review of Lifchits motion for leave to proceed in forma pauperis, the Court

concludes that he is without income or assets to pay the $400.00 filing fee. The motion is

therefore granted.

III.   SCREENING OF THE ACTION

       When a plaintiff seeks to file a complaint without prepayment of the filing fee,

summonses do not issue until the Court reviews the complaint and determines that it satisfies the

substantive requirements of 28 U.S.C. § 1915. Section 1915 authorizes federal courts to dismiss

a complaint if the claims therein lack an arguable basis in law or in fact, fail to state a claim on

which relief may be granted, or seek monetary relief against a defendant who is immune from

such relief. See 28 U.S.C. § 1915(e)(2).

       In addition to screening, the Court has an independent obligation to inquire, sua sponte,

into its subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.”); McCulloch v.

Velez, 364 F.3d 1, 5 (1st Cir. 2004). It is long-settled that “[t]he party invoking federal

jurisdiction has the burden of establishing that the court has subject matter jurisdiction over the

case.” Amoche v. Guar. Trust Life Ins. Co., 556 F.3d 41, 48 (1st Cir. 2009) (citing cases).



                                                  2
        In conducting this review, the Court liberally construes the complaint because the

plaintiff is proceeding pro se. Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Rodi v. New Eng.

Sch. of Law, 389 F.3d 5, 13 (1st Cir. 2004). However, as set forth below, plaintiff’s allegations

are insufficient to establish diversity jurisdiction.

IV.     DISCUSSION

        District courts have “original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

... citizens of different states.” 28 U.S.C. § 1332(a)(1). Given the fact that the parties in this

action are each a citizen of a different state, complete diversity of citizenship is present.

        With respect to the amount in controversy requirement for diversity jurisdiction, “the sum

claimed by the plaintiff controls if the claim is apparently made in good faith.” St. Paul Mercury

Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938). “[A] court can dismiss an action for

insufficiency of the amount in controversy only when, from the face of the pleadings, it is

apparent, to a legal certainty, that the plaintiff was never entitled to recover a sum equal to, or in

excess of, the jurisdictional minimum.” Esquilin-Mendoza v. Don King Productions, Inc., 638

F.3d 1, 4 (1st Cir. 2011) (citations omitted).

        As a general matter, 28 U.S.C. § 1332(a) stipulates that the amount in controversy exceed

$75,000.00 “exclusive of interests and costs.” Typically, attorneys’ fees constitute exactly the

sort of “costs” precluded by section 1332(a). Attorneys' fees are not considered a part of the

amount in controversy because the successful party does not typically collect his attorneys' fees.

Department of Recreation v. World Boxing Ass'n, 942 F.2d 84, 89 (1st Cir.1991); Velez v. Crown

Life Ins. Co., 599 F.2d 471, 474 (1st Cir. 1979). However, when attorneys' fees are provided by

contract or a statute mandates or allows payment of such fees, attorneys' fees are considered part



                                                    3
of the amount in controversy for jurisdictional purposes. Department of Recreation, 942 F.2d at

89; see also Spielman v. Genzyme Corp., 251 F.3d 1, 7 (1st Cir. 2001) (attorneys' fees are not

excluded from the amount-in-controversy determination “when the fees are provided for by

contract, and when a statute mandates or allows payment of the fees.”).

        In the complaint, plaintiff simply alleges that the compensation sought includes “expense

for the court’s litigations.“ Plaintiff does not allege that he has incurred, or expects to incur,

attorneys’ fees related to this federal action, and if so, that such fees are based in law (on contract

or statutory language). The Court must be provided with all necessary facts to support a finding

that the matter in controversy exceeds $75,000, exclusive of interest and costs. Here, it appears

the amount in controversy is no more than $4,500, the amount of property damage incurred to

plaintiff’s vehicle. As a result, this Court does not have jurisdiction over plaintiff’s claims.

        Because “[d]efective allegations of jurisdiction may be amended,” see 28 U.S.C. § 1653,

the Court will allow plaintiff to show cause why this action should not be dismissed for lack of

subject matter jurisdiction. This provision allows courts to “remedy inadequate jurisdictional

allegations, but not defective jurisdictional facts.” Newman–Green, Inc. v. Alfonzo–Larrain, 490

U.S. 826, 832 (1989). If, upon review of plaintiff’s response, the Court finds that the matter in

controversy exceeds $75,000, exclusive of interest in and costs, the action may proceed.

Alternatively, if there is an absence of subject matter jurisdiction, the Court will dismiss the

action without prejudice to plaintiff’s filing, if so advised, in an appropriate state jurisdiction.

V.      CONCLUSION

        Accordingly:

        1.      The motion for leave to proceed in forma pauperis [Dkt. No. 2] is GRANTED.

        2.      The motion for time to serve summons [Dkt. No. 5] is DENIED.



                                                   4
       3.      The plaintiff must, within twenty-one days of the date of this order, show cause in

writing why this action should not be dismissed for the reasons stated above. Failure to do so

will result in dismissal of the action. The show cause response may be in the form of an

amended complaint or legal memorandum.

       SO ORDERED.

February 5, 2019                                            /s/ Allison D. Burroughs
                                                            ALLISON D. BURROUGHS
                                                            U.S. DISTRICT JUDGE




                                                5
